FRANKLIN TEMPLETON INVESTMENTS One Franklin Parkway San Mateo, CA 99403-1906 May 1, 2013 Filed Via EDGAR (CIK #0000083293) Securities and Exchange Commission treet, N.E Washington, D.C. 20549 RE: Franklin Gold and Precious Metals Fund File Nos. 002-30761 and 811-01700 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this is to certify that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 67 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on April 29, 2013. Very truly yours, Franklin Gold and Precious Metals Fund /s/KAREN L. SKIDMORE Karen L. Skidmore Vice President and Secretary KLS:dac
